DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 8/14/2020 are acknowledged.  Claims 9-12, 16-17, 21, and 25-26 are pending.  Claims 1, 16, 21, 25 and 26 are amended.  Claims 1-8, 13-15, 18-20, 22-24, and 27-29 are cancelled.  prosecution on the merits commences for claims 9-12, 16-17, 21 and 25-26.

PRIORITY
The instant application, filed 12/23/2019, is a CONTINUATION of US Application No. 14/930,883, filed 11/03/2015, filed 11/03/2015, which claims priority to US Provisional Application No. 62/074,825 filed 11/04/2014 and US Provisional Application No. 62/074,255 filed 11/03/2014.  Thus the earliest possible priority for the instant application is 11/03/2014.

CLAIMS
Independent claims 9, 16, 21 and 25 are directed to methods of administering to a subject T-cells comprising deletions of exons 2 and 3 of the kelch-like ECH-associated protein 1 (KEAP1) gene:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale







Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
While there is no set statutory form for claims, the present Office practice is to insist that each claim begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See M.P.E.P. § 608.01(m).  
Claim 9 utilizes periods “.” to demarcate steps a and b.  Applicant should delete the periods in the claim.
Claim 16 utilizes periods “.” to demarcate steps a, b and c.  Applicant should delete the periods in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 16-17, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2011/0250300 to “Biswal”, of record, listed on Applicant’s IDS dated 12/23/19, Blake et al. Deletion of Keap1 in the Lung Attenuates Acute Cigarette Smoke-Induced Oxidative Stress and Inflammation. American Journal of Respiratory Cell and Molecular Biology, 2010. 42:524-536, US Patent Application Publication No. 2003/0049696 to “Norment,” of record, cited on Applicant’s IDS dated 12/23/19, Kinsey and Okura.  Expanding Role of T Cells in Acute Kidney Injury. Current Opinion Nephrology and Hypertension, January 2014. 23:9-16, hereinafter “Kinsey” of record, cited on Applicant’s IDS dated 12/23/19, and further in view of Yoon et al. Sulforaphane Protects Kidneys Against Ischemia-reperfusion Injury Through Induction of the Nrf2-dependent phase 2 Enzyme. Biochemical Pharmacology, 2008. 75: 2214-2223, “Yoon” of record, cited on Applicant’s IDS dated 12/23/19.  
The applied Biswal reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).   The publication dated for Biswal is October 13, 2011.  The earliest effective filing date of the instant application is November 03, 2014.
Therefore this rejection under 35 U.S.C. 103 CANNOT be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. Because the references qualify as prior art under 102(a)(1), the provisions of MPEP 717.02 do not apply.
With regard to claims 9, 16, 21 and 25, Biswal discloses methods of increasing or activating Nrf2 in T-cells (see claims 1 and 25) in order to treat any ischemic or reperfusion injury or inflammatory condition (paragraphs [0032], [0045]-[0046], [0141], [0145]).  Biswal discloses KEAP1 is a suppressor of Nrf2 in vivo, and germline knockout of KEAP1 results in constitutive activation of Nrf2 (paragraph [0143]).  Biswal discloses the upregulation/activation of Nrf2 can occur to cells in vitro (paragraph [0032], [0075]) by transfecting the cells with nucleic acids, such as RNAi, shRNA, siRNA, which specifically target the KEAP1 gene or KEAP RNA, thereby downregulating KEAP1 expression, in order to activate Nrf2 (paragraphs [0147]-[0156]).
Thus, Biswal establishes methods of treating ischemia/reperfusion/inflammation in a subject by decreasing Keap1 expression in T-cells using siRNA targeted to Nrf2, which increases Nrf2 activation. 
However, Biswal does not disclose administering modified T-cells comprising a deletion of exons 2 and 3 of Keap1 to the subject in order to treat the ischemia/reperfusion/inflammation, as required by instant claims 9 and 25, or that the patient with ischemia/reperfusion injury has been diagnosed with acute kidney injury, as required by instant claims and treated with the modified T-cells  comprising a deletion of exons 2 and 3 of Keap1 to the subject in order to treat the ischemia/reperfusion, as required by instant claims 16 and 21.
Blake discloses cell-specific deletion of exons 2 and 3 of KEAP1 can be used to generate a knockout of KEAP1 (Abstract, page 525, FIG 1, page 534, right column bridging page 535 left column).  Blake discloses germline deletion of KEAP2 leads to constitutive activation of Nrf2, but leads to postnatal death.  Blake discloses cell or tissue specific deletion of KEAP1 can overcome this issue (page 525, left column, first full paragraph).  Blake discloses deletion of exons 2 and 3 are targeted “because these exons are small in size, separated by a small intron and the intronic sequences flanking exon 2 and 3 will code for a truncated nonfunctional Keap1 protein.  The mutant Keap1 protein contains the N-terminal BTB domain essential for Keap1 dimerization, but lacks the redox-sensitive IVR domain and Nrf2-binding Kelch domains” (page 525, left column “Materials and Methods” section).
Blake shows cells comprising deletion of exons 2 and 3 of Keap1 are capable of activating Nrf2 and increasing downstream antioxidant and detoxifying genes (page 529, right column – page 530, FIG 3, Table 1).  Black shows cells comprising deletion of exons 2 and 3 of Keap1 are more resistant to oxidative stress than non-modified cells, and resistant to oxidative stress and inflammation (page 531, right column, - page 532, FIG 4, FIG 5A, 5B).
Blake also shows siRNA directed to Keap1 are capable of down regulating Keap1 expression, and increasing Nrf2 downstream antioxidant and detoxifying genes (page 532, right column, last paragraph bridging page 533, FIG 7A).  Blake shows cells comprising siRNA targeting Keap1 are more resistant to oxidative stress that non-modified cells (page 533, FIG 7B).
Thus Blake shows cell-specific deletion of exons 2 and 3 from Keap1 protein activates Nrf2 protein, and increases Nrf2 downstream antioxidant and detoxifying genes, rendering these cells resistant to oxidative stress, while overcoming the lethality of germline deletion of Nrf2.
Norment discloses autologous Tregs can be isolated from a patient, genetically modified, expanded in vitro, and administered back to the patient for therapeutic purposes, including for immune suppression in pro-inflammatory diseases (paragraphs [0013]-[0015], [0024]-[0025], [0040]-[0042]).  Norment discloses the Treg cells can be altered to block or suppress gene expression (paragraph [0041]).  
Kinsey discloses acute kidney injury (AKI) can be caused by ischemia/reperfusion injury in the kidney, wherein following ischemia, effector T cells infiltrate the kidney establishing a proinflammatory pathogenic environment (pages 10-12).  Kinsey discloses both endogenous regulatory T cells (Tregs) and adoptive transfer of Tregs have been shown, in models of AKI, to protect against and recover from ischemic injury as an anti-inflammatory by inhibiting the proinflammatory response of effector T cells (page 12; FIG 2).  Kinsey further suggests adoptive transfer (administration) of Tregs in humans is a possible therapy for AKI (page 12).
Yoon discloses acute kidney injury can occur following ischemia-reperfusion, and can be reduced by activation of Nrf2 in vivo (Abstract, Introduction, Discussion).
With regards to claims 9, 16, 21 and 25, it would have been obvious to the skilled artisan to combine the disclosures of Biswal, Blake, Norment, Kinsey, and Yoon to arrive at the instantly claimed invention.  Biswal discloses T cells comprising reduction of KEAP-1 expression using siRNA activates Nrf2, and that activation of Nrf2 can be used therapeutically to treat ischemic/reperfusion and inflammatory conditions. Blake discloses cell-specific deletion of exons 2-3 of KEAP-1 generates a knockout KEAP-1 and cells comprising the deletion are capable of activating Nrf2 downstream antioxidant/detoxifying genes rendering those cells more resistant to oxidative stress, and confirms knockdown of Keap1 via siRNA, are capable of activating Nrf2 downstream antioxidant/detoxifying genes rendering those cells more resistant to oxidative stress.  Norment discloses how to isolate, modify and re-administer Treg cells for anti-inflammatory therapeutic purposes, including reducing the expression of endogenous genes in Treg cells.  Kinsey establishes administration of Treg cells to treat AKI was a therapeutic avenue to pursue – based on the ischemic conditions of AKI due to pro-inflammatory T cells countered by the anti-inflammatory actions of Tregs. Yoon who establishes activation of Nrf2 reduces AKI.  
It would have been obvious to knockout exons 2 and 3 of Keap1 in the T cells of Biswal because Blake shows that cell-specific deletion of exons 2 and 3 from Keap1 protein activates Nrf2 protein, and increases Nrf2 downstream antioxidant and detoxifying genes, rendering these cells resistant to oxidative stress, and confirms the results are comparable to the knockdown of Keap1 using siRNA and the activation of Nrf2 – the methodology disclosed by Biswal.  Thus a cell-specific knockout of Keap1 by deleting exons 2 and 3 to activate Nrf2 is a art recognized equivalent for siRNA knockdown of Nrf2.  A skilled artisan would have been motivated to knockout exons 2 and 3 of Keap1 in T cells because Blake discloses cell-specific knockout of Keap1 overcomes problems associated with germline deletion.
It would have been obvious to combine Norment with Biswal, as it would have been prima facie obvious to combine prior art elements according to known methods to yield predictable results MPEP2143 (I)(A) and use known technique to improve similar methods in the same way MPEP2143(I)(B).  A skilled artisan would have looked to known methods of isolating, genetically manipulating, expanding and re-administering Tregs such as taught by Norment to supplement the disclosure of Biswal.  In each case, the art taught the individual components, and when combined they performed the same function.  Biswal discloses T-cells comprising reduced expression of Keap1 to activate Nrf2 can be used to treat ischemia/reperfusion/inflammatory diseases, and Norment teaches specific methodologies comprising the administration of genetically modified T-cells to treat pro-inflammatory diseases.
Further with regard to claims 16 and 21, it would have been obvious to treat Acute Kidney Injury (AKI) using T-cells comprising a deletion of exons 2 and 3 of Keap1 because Biswal discloses reduction of Keap1 activates Nrf2 and can be used to treat any ischemic/inflammatory condition, Kinsey discloses AKI can be treated by Tregs to reduce the inflammatory conditions therein, and Yoon discloses AKI can be treated by nrf2 activation. It would have been prima facie obvious to combine prior art elements according to known methods to yield predictable results MPEP2143 (I)(A) and use known technique to improve similar methods in the same way MPEP2143(I)(B).
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as reducing expression of Keap1 to increase activation of Nrf2 and treat ischemia/reperfusion/inflammatory conditions was known, cell specific knockout of exons 2 and 3 of Keal1 to reduce Nrf2 was known, methods of isolating, manipulating, expanding and re-administrating Tregs for anti-inflammatory purposes was known, and using Treg cells to treat AKI was known, and using Nrf2 to treat AKI was known in the art was known at the time of the invention.
With regard to claims 11-12 and 17, Biswal discloses any ischemia/reperfusion/pro-inflammatory condition can be treated by the reduced expression of Keap1 to activate Nrf2 (paragraphs [0032], [0045]-[0046], [0141], [0145]).  Kinsey discloses AKI is caused by ischemia reperfusion injury, and Yoon discloses AKI can be treated by activation of Nrf2.  Thus claims 11-12 and 17 are obvious for the same reasons as stated above for claims 16 and 21.
With regard to claim 26, Biswal discloses any ischemia/reperfusion/pro-inflammatory condition can be treated by the reduced expression of Keap1 to activate Nrf2, including myocardial infarct (paragraphs [0032], [0045]-[0046], [0141], [0145]).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633